Exhibit 10.8

Tobira Therapeutics, Inc.

701 Gateway Blvd., Suite 200

South San Francisco, CA, 94080

March 24, 2014

Mr. Chris Peetz

Dear Chris:

Tobira Therapeutics, Inc. (the “Company”) is pleased to offer you employment on
the following terms:

1. Position. Your title will be Chief Financial Officer, and you will report to
the Chief Executive Officer of the Company. This is a full-time position. While
you render services to the Company, you will not engage in any other employment,
consulting or other business activity (whether full-time or part-time) that
would create a conflict of interest with the Company. By signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.

2. Cash Compensation. The Company will pay you a starting base salary at the
rate of $265,000 per year, payable in accordance with the Company’s standard
payroll schedule. This salary will be subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time. In
addition, you will be eligible to be considered for an incentive bonus for each
fiscal year of the Company. The bonus (if any) will be awarded based on
objective or subjective criteria established by the Company’s Board of
Directors. Your target bonus will be equal to 25% of your annual base salary.
Any bonus for the fiscal year in which your employment begins will be prorated,
based on the number of days you are employed by the Company during that fiscal
year. Any bonus for a fiscal year will be paid within 2  1 ⁄ 2 months after the
close of that fiscal year, but only if you are still employed by the Company at
the time of payment. The determinations of the Company’s Board of Directors with
respect to your bonus will be final and binding.

3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits, subject to the
Company’s employee benefits policy as in effect from time to time. In addition,
you will be entitled to paid time off in accordance with the Company’s paid time
off policy, as in effect from time to time. Your benefits will be commensurate
with such benefits paid to other senior executives at the Company.

--------------------------------------------------------------------------------

Chris Peetz

March 24, 2014

Page 2

 

4. Stock Options. Subject to the formal approval of the Company’s Board of
Directors or its Compensation Committee, promptly following the date on which
you commence employment with the Company, you will be granted an option to
purchase 1,843,108 shares of the Company’s Common Stock (the “Option”). The
exercise price per share of the Option will be determined by the Board of
Directors or the Compensation Committee when the Option is granted, but shall be
no higher than the fair market value of the Company’s Common Stock on the date
of grant. The Option will be subject to the terms and conditions applicable to
options granted under the Company’s 2010 Stock Plan (the “Plan”), as described
in the Plan and the applicable Stock Option Agreement. 25% of the shares subject
to the Option will be exercisable after twelve (12) months of continuous
service, and the balance will become exercisable in equal monthly installments
over the next thirty-six (36) months of your continuous service, as described in
the applicable Stock Option Agreement. 100% of your remaining unvested Option
shares will become exercisable if the Company is subject to a Change in Control
before your service with the Company terminates.

5. Severance Benefits.

(a) General. If you are subject to an Involuntary Termination then you will be
entitled to the benefits described in this Section 5. However, this Section 5
will not apply unless you have (i) returned all Company property in your
possession and (ii) executed a general release, including a release of all
claims that you may have against the Company or persons affiliated with the
Company. The release must be in substantially the form attached hereto as
Exhibit A, without alterations. You must execute and return the release on or
before the date specified by the Company in the prescribed form (the “Release
Deadline”). The Release Deadline will in no event be later than fifty (50) days
after your Separation. If you fail to return the release on or before the
Release Deadline, or if you revoke the release, then you will not be entitled to
the benefits described in this Section 5.

(b) Salary Continuation. If you are subject to an Involuntary Termination, then
the Company will continue to pay your base salary for a period of six (6) months
after your Separation. Your base salary will be paid at the rate in effect at
the time of your Separation and in accordance with the Company’s standard
payroll procedures. The salary continuation payments will commence within sixty
(60) days after your Separation and, once they commence, will include any unpaid
amounts accrued from the date of your Separation. However, if the sixty-day
period described in the preceding sentence spans two calendar years, then the
payments will in any event begin in the second calendar year. Notwithstanding
the foregoing, if you are subject to an Involuntary Termination in connection
with or following a Change in Control of the Company, then the Company will make
a lump sum payment to you equal to one year’s base salary at the rate in effect
at the time of your Separation, subject to all applicable withholding taxes.

(c) COBRA. If you are subject to an Involuntary Termination and you elect to
continue your health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) following your Separation, then the Company will
pay the same portion of your monthly premium under COBRA as it pays for active
employees until the earliest

--------------------------------------------------------------------------------

Chris Peetz

March 24, 2014

Page 3

 

of (i) the close of the six (6) month period following your Separation, (ii) the
expiration of your continuation coverage under COBRA or (iii) the date when you
become eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment.

6. Patent, Copyright and Non-Disclosure Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Patent, Copyright and Non-Disclosure Agreement, a
copy of which is attached hereto as Exhibit B. You represent and warrant to the
Company that you are under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with your obligations under this Agreement. You
represent and warrant that you will not use or disclose, in connection with your
Employment, any trade secrets or other proprietary information or intellectual
property in which you or any other person has any right, title or interest and
that your employment will not infringe or violate the rights of any other
person. You represent and warrant to the Company that you have returned all
property and confidential information belonging to any prior employer.

7. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

8. Tax Matters.

(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b) Section 409A. For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), each salary continuation payment under
Section 5(b) is hereby designated as a separate payment. If the Company
determines that you are a “specified employee” under Section 409A(a)(2)(B)(i) of
the Code at the time of your Separation, then (i) the salary continuation
payments under Section 5(b), to the extent that they are subject to Section 409A
of the Code, will commence on the first business day following (A) expiration of
the six-month period measured from your Separation or (B) the date of your death
and (ii) the installments that otherwise would have been paid prior to such date
will be paid in a lump sum when the salary continuation payments commence.

(c) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

--------------------------------------------------------------------------------

Chris Peetz

March 24, 2014

Page 4

 

9. Indemnification and Insurance. As Chief Financial Officer of the Company, you
shall be entitled to the same indemnification and insurance coverage that the
other officers receive pursuant to the Company’s Certificate of Incorporation,
Bylaws, customary Indemnification Agreement and insurance policy, all as
currently in effect, and applicable law.

10. Interpretation, Amendment and Enforcement. This letter agreement and the
attached exhibits supersede and replace any prior agreements, representations or
understandings (whether written, oral, implied or otherwise) between you and the
Company and constitute the complete agreement between you and the Company
regarding the subject matter set forth herein. This letter agreement may not be
amended or modified, except by an express written agreement signed by both you
and a duly authorized officer of the Company. The terms of this letter agreement
and the resolution of any disputes as to the meaning, effect, performance or
validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by California law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in California in connection with any Dispute or any claim
related to any Dispute.

11. Successors and Assigns. The rights and obligations under this letter
agreement shall inure to the benefit of, be enforceable by and shall be binding
upon you and the Company and your respective heirs, administrators, legal
representatives, personal representatives, executors, beneficiaries, owners,
officers, directors, affiliates and related companies, successors and assigns
(including, without limitation, any successor in interest of the Company and /
or reconstituted form of the Company resulting from the Company’s participation
in any merger, acquisition, affiliation, joint venture, sale of assets,
reorganization, or other business transaction).

12. Definitions. The following terms have the meaning set forth below wherever
they are used in this letter agreement:

“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) your material breach of any agreement between
you and the Company which you fail to correct after receiving thirty (30) days
written notification from the Chief Executive Office, (c) your material failure
to comply with the Company’s written policies or rules which you fail to correct
after receiving fifteen (15) days written notification from the Chief Executive
Officer, (d) your conviction of, or your plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State, (e) your gross
negligence or willful misconduct, (f) your continuing failure to perform
assigned duties which you fail to correct after receiving fifteen (15) days
written notification of the failure from the Company’s Chief Executive Officer
or (g) your failure to cooperate in good faith with a governmental or internal
investigation of the Company or its directors, officers or employees, if the
Company has requested your cooperation.

--------------------------------------------------------------------------------

Chris Peetz

March 24, 2014

Page 5

 

“Change in Control” means (a) the acquisition of the Company by another entity
or individual or group of individuals by means of any transaction or series of
related transactions (including, without limitation, any reorganization, merger,
stock purchase or consolidation) or (b) a sale of all or substantially all of
the assets of the Company; unless the Company’s stockholders of record as
constituted immediately prior to any such transaction will, immediately after
such transaction (by virtue of securities issued as consideration for the
Company’s capital stock, assets or otherwise) hold more than 50% of the voting
power of the surviving or acquiring entity.

“Involuntary Termination” means either (a) your Termination Without Cause or
(b) your Resignation for Good Reason.

“Resignation for Good Reason” means a Separation as a result of your resignation
within twelve (12) months after one of the following conditions has come into
existence without your consent:

(a) A material diminution (greater than 10%) of your base salary; or

(b) A material diminution of your authority, duties or responsibilities.

(c) A requirement that you relocate more than forty (40) miles as a result of a
change of the Company’s primary location;

(d) Any continued material breach by the Company of its obligations under this
Agreement which the Company fails to correct after receiving fifteen (15) days
written notification.

A Resignation for Good Reason will not be deemed to have occurred unless you
give the Company written notice of the condition within ninety (90) days after
the condition comes into existence and the Company fails to remedy the condition
within thirty (30) days after receiving your written notice.

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

“Termination Without Cause” means a Separation as a result of a termination of
your employment by the Company without Cause, provided you are willing and able
to continue performing services within the meaning of Treasury Regulation
1.409A-l(n)(l).

* * * * *

 

 

 

--------------------------------------------------------------------------------

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating this
letter agreement and the enclosed Patent, Copyright and Non-Disclosure Agreement
and returning them to me. As required by law, your employment with the Company
is contingent upon your providing legal proof of your identity and authorization
to work in the United States. Your employment is also contingent upon your
starting work with the Company on or before March 24, 2014. This letter
agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one in the same
instrument.

 

Very truly yours,

 

TOBIRA THERAPEUTICS, INC.

 

 

By:

 

/s/ Laurent Fischer

Name:

 

Laurent Fischer MD

Title:

 

Chairman and CEO

 

I have read and accept this employment offer:

 

/s/ Chris Peetz

Signature of Chris Peetz

 

Dated: 3/21/14

Attachment

Exhibit A: Form of General Release

Exhibit B: Patent, Copyright and Non-Disclosure Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE

Release of All Claims. In consideration for receiving severance benefits from
the Company, to the fullest extent permitted by law, you waive, release and
promise never to assert any claims or causes of action, whether or not now
known, against the Company or its predecessors, successors or past or present
subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act
and all other laws and regulations relating to employment. However, this release
covers only those claims that arose prior to the execution of this Agreement and
only those claims that may be waived by applicable law. Execution of this
Agreement does not bar any claim that arises hereafter, including (without
limitation) a claim for breach of this Agreement or any claim to indemnification
under Section 2802 of the California Labor Code.

Waiver. You expressly waive and release any and all rights and benefits under
Section 1542 of the California Civil Code (or any analogous law of any other
state), which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

--------------------------------------------------------------------------------

 

EXHIBIT B

PATENT, COPYRIGHT AND NON-DISCLOSURE AGREEMENT

 